Citation Nr: 0701906	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-14 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO).  In that decision, the RO 
granted service connection for PTSD and assigned that 
disability a 30 percent disability rating effective September 
30, 2004; and denied the veteran's claim for service 
connection for tinnitus.  The veteran perfected claims with 
respect to the rating assigned for PTSD and the denial of 
entitlement to service connection for tinnitus.  

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The record evidence establishes that the veteran's PTSD has 
caused no more than an occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R . §§ 3.655(b), 4.1, 4.3, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter in October 
2004.  In that letter, the RO informed the veteran of the 
types of evidence needed in order to substantiate his claim 
of entitlement to a higher initial disability rating for the 
claimed service-connected disability.  VA has also informed 
the veteran of the division of responsibility between the 
veteran and VA for obtaining that evidence, and VA requested 
that the veteran provide any information or evidence in his 
possession that pertained to such a claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). 

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  He 
has described the basis for his claim in statements.  The 
claim was subsequently readjudicated and the veteran was 
provided a statement of the case in April 2005.  Under these 
circumstances, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Id; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002)

Additionally, where the claim involves a disability rating 
and effective date, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
specifically include a requirement of notice that a 
disability rating and an effective date will assigned if a 
disability, to include on an extraschedular basis, is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Despite any inadequate notice provided to the veteran 
regarding the assignment of an effective date, the Board 
finds no prejudice to the veteran in processing with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, as a higher initial 
rating for the claimed disability is denied here, the issue 
with respect to notice is moot.  

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, VA medical records (examination reports), 
and statements made in support of the veteran's claim.  The 
veteran has more than once informed the RO that he had no 
further evidence to submit in support of his claim.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claims.

II.  Analysis

In a March 2005 rating decision, the RO granted service 
connection for PTSD; and under Diagnostic Code 9411, assigned 
an initial disability rating of 30 percent.  The veteran 
appealed from that decision with respect to the rating 
assigned.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability requires review 
of the entire medical history regarding the disability.  
38 C.F.R. §§ 4.1, 4.2 (2006).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The veteran's PTSD is assigned a disability rating of 30 
percent under Diagnostic Code 9411.  According to Diagnostic 
Code 9411, a mental disorder shall be evaluated "based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of examination."  38 
C.F.R. § 4.126(a) (2005).  The regulations establish a 
general rating formula for mental disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Under the general rating formula, a 30 percent rating is 
warranted where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130 (Diagnostic Code 9411) (2006).

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships.  Id.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing DSM-IV.

The medical evidence shows a Global Assessment of Functioning 
(GAF) score has been assigned after the filing of the 
veteran's claim for an increase.  The Board notes that an 
examiner's classification of the level of psychiatric 
impairment, by words or by a GAF score, is to be considered 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.  However, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF 
score of from 51 to 60 represents moderate symptoms, or 
moderate difficulty in social or occupational functioning.

The record is silent for complaint, treatment, findings or 
diagnosis of PTSD or any other psychiatric condition prior to 
his initial claim, received at the RO on September 30, 2004.

During a February 2005 VA examination, the veteran reported 
complaints that he has always experienced nightmares, with a 
frequency of at least two to three per week over the past 
several years.  He reported drinking six to 8 beers before 
work, five beers at work, and at least 6 to 10 beers after 
his work shift.  He admits to being an alcoholic, and having 
been involved in rehabilitation for about 30 days after an 
incident at work years before when he was missing too much 
work.  At that time he was given a choice of attending 
rehabilitation or losing his job.  Although he continues to 
drink, he stated that since the rehabilitation, he has not 
missed any work or has had any disciplinary problems at work.  
His wife has had to call the police due to his belligerent 
behavior toward her and his son.  The veteran reported having 
flashbacks, and avoidance of television shows about Vietnam 
or talking about Vietnam.  He is anxious about sleeping at 
night because of fears of nightmares.  He reported that he 
had no close friends and prefers to remain alone; and always 
had difficulty effectively relating on an interpersonal level 
with his wife and sons.

The veteran reported that he had never had any mental health 
treatment except for the alcohol rehabilitation program over 
30 days.  He takes a prescribed sleeping pill at night.

On examination, the veteran arrived on time and was 
appropriately dressed and adequately groomed.  He was alert, 
oriented in all spheres, and was able to effectively relate 
information he believed pertinent to the topic of 
conversation.  He was pleasant and cooperative.  His affect 
was stable, but reflective of at least a mild to moderate 
decrease in both range and intensity.  He denied any suicidal 
or homicidal ideation, and denied and did not present with 
any delusional ideations, hallucinatory perceptions, or 
obsessive compulsive or ritualistic tendencies.  His thought 
process were logical and goal-directed.  His speech and 
language processes were appropriate.  

The results of diagnostic tests during the examination 
follow.  With respect to testing of attention, concentration, 
new learning, and memory, the veteran performed well within 
the expected limits when looking at immediate auditory 
attention.  He could recall up to five randomly presented 
digits without difficulty.  He was able to effectively encode 
four unrelated words and could recall three of them following 
a 10 to 15 minute delay.  His practical judgment and verbal 
abstract reasoning were appropriate given his standing as a 
high school graduate.

After examination, the report contains a diagnosis that the 
appropriate diagnosis would be PTSD.  The veteran continues 
to relive events in nightmares two to three times per week.  
He has anxiety regarding the need to sleep and the need to 
depend on alcohol to assist with sleep, which supports the 
diagnosis of PTSD.  That diagnosis is also supported by his 
flashbacks during the day, his easy startle response and 
jumpiness, his efforts to avoid conversations or other 
stimuli that trigger reminders about Vietnam.  He has 
survival guilt; difficulty relating to others; a feeling of 
detachment or estrangement from his family; and irritability 
that has worsened over the years with his alcohol 
involvement.  The examiner associated a diagnosis of alcohol 
dependence as being related to the PTSD.  The report records 
that a Global Assessment of Functioning (GAF) score was in 
the range of 51-55.  The examiner noted that scores in the 
range of 51-60 are qualitatively defined as moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning. 

Based on the foregoing, the Board finds that the veteran is 
not entitled to an initial evaluation greater than 30 percent 
for his PTSD.  The clinical evidence of record clearly 
demonstrates that the veteran has symptoms of sleep 
impairment, anxiety, flashbacks, alcohol dependence, and 
nightmares, that can be related to his PTSD. 

There is evidence that the veteran may have some of the 
symptomatology needed for an increased evaluation of 50 
percent under the regulatory criteria, such as disturbances 
in mood.  However, the VA medical evidence of record, as 
reflected in the February 2005 VA examination report, does 
not reflect that the veteran demonstrates the vast majority 
of the symptomatology needed to meet criteria under 
Diagnostic Code 9411.  As reflected in the report discussed 
above, the medical evidence does not reflect that he has 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; or impairment 
in short-term and long-term memory.  Moreover, he was not 
shown to have impaired judgment or impaired abstract 
thinking.  

While the veteran's reported work and family history may 
indicate some degree of disturbances of mood, or difficulty 
in maintaining effective work relationships, the veteran's 
difficulties at work and at home more appropriately 
approximate the criteria for the 30 percent disability 
rating.  They reflect no more than occupational and social 
impairment with occasional decrease in work efficiency.  The 
Board notes that the veteran has had a long-term relationship 
with his wife and children, and has worked for the same 
employer for about 31 years at the time of his VA 
examination; albeit with some occasional or intermittent 
decrease in functioning efficiency due to symptoms discussed.  

These facts strongly suggest that the veteran has experienced 
no more than occasional decrease in social and work 
efficiency during this period. Consequently, the Board finds 
that an initial evaluation in excess of 30 percent is not 
warranted for the service-connected PTSD.  The GAF score of 
51 to 55 assigned by VA in February 2005 supports this 
conclusion. The Board restates that GAF scores ranging from 
51 to 60 are defined as indicating moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  That score reflects "moderate" impairment 
in social and occupational functioning, which does not 
correspond to a higher degree of social and industrial 
impairment as required for the assignment of a 50 percent or 
higher disability evaluation. Consequently, the Board finds 
that no more than a 30 percent rating is warranted for PTSD 
from September 30, 2004.

In summary, based on the evidence of record, the Board finds 
that the preponderance of evidence is against an initial 
evaluation in excess of 30 percent for PTSD.  The Board 
concludes that there was no period since the award of service 
connection that a rating greater than 30 percent for service-
connected PTSD was warranted.  Fenderson, supra.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an initial evaluation higher than 
30 percent on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1).  There is no indication that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for any period 
since the grant of service connection.  Moreover, the 
condition is not shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards. In the 
absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for PTSD is denied.


REMAND

The veteran is claiming entitlement to service connection for 
tinnitus.  The Board has reviewed the claims file and 
determined that further development is necessary prior to 
adjudicating the veteran's claim.  

During a February 2005 VA ear disease examination, the 
examiner concluded with a diagnosis of bilateral tinnitus.  
The report of that examination does not, however, contain an 
opinion as to whether the diagnosed tinnitus is etiologically 
related to service.  

Thus the record includes evidence of a present tinnitus, as 
reflected in the diagnosis contained in the February 2005 VA 
examination report.  The veteran maintains that he has a 
present tinnitus, which resulted from exposure to loud noise 
during his active military service.  The veteran's service 
personnel and medical records indicate that the veteran's 
principal duty in Vietnam was rifleman (auto) and then squad 
leader; and that he was wounded in combat during a fire-
fight, and for that was awarded The Purple Heart.    

All service connection claims must be considered on the basis 
of places, types and circumstances of the claimant's military 
service.  38 C.F.R. § 3.303(a) (2006).  The reported history 
of noise exposure during service is entirely consistent with 
the place and circumstances of the veteran's service in 
Vietnam.  The reported history of noise exposure indicates 
that the veteran was most likely exposed to loud noise from 
military weapon firing and explosions.  There is some 
indication that the veteran's civilian work since service, 
which included work at a factory, exposed him to loud noise; 
however, at his February 2005 audiologic examination he 
reported that he used hearing protection.  Also, the report 
of an audiology examination in August 2003 indicates that as 
part of his employer's hearing conservation program, the 
veteran was using hearing protection at work.  This is 
indicated by the examiner's statement instructing the veteran 
to continue to use hearing protection on the job.

The veteran has been examined by VA and diagnosed with 
tinnitus, however, an opinion has not been obtained with 
respect to the etiology of the diagnosed tinnitus.  The 
fulfillment of the VA's statutory duty to assist the 
appellant includes providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Thereafter, the RO should arrange for an addendum to the 
report of the February 2005 VA examinations for ear disease, 
in order to obtain an opinion regarding whether the diagnosed 
tinnitus was related to service in any way; and specifically 
as to whether the veteran has tinnitus which is due to noise 
exposure during his active service which included combat in 
his role as rifleman/squad leader.

The Board notes that the veteran indicated in a statement 
submitted with his September 2004 application, that there 
were no medical records to submit with his claim.  However, 
he later submitted a report of private audiology examination 
in August 2003.  That report indicates that there was another 
previous audiology examination in March 1995 as part of his 
employer's hearing conservation program.  That report also 
suggests that there may be other employment-related reports 
of audiology examination that may be obtained from the 
veteran's long-term employer.  The RO should request these 
records prior to obtaining the medical opinion, as they may 
provide evidence supportive of the veteran's claim, given 
that the veteran has reported working at that employer for 
about 31 years. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be asked to 
identify all medical care providers who 
evaluated or treated him for tinnitus 
(hearing) difficulties since his release 
from service in August 1969.  The AOJ 
should attempt to obtain copies of medical 
records from all sources identified, and 
specifically request all records of 
audiology examinations associated with the 
veteran's employer's hearing conservation 
program.

2.  After associating any records obtained 
from the above action, the RO is requested 
to forward the claims folder to the VA ear 
diseases examiner who gave the February 
2005 diagnosis of tinnitus, for the 
purpose of obtaining an addendum.  If this 
examiner is unavailable the case is to be 
referred to another VA specialist in ear 
disorders.

After reviewing the available medical 
records, the examiner should render 
comments specifically addressing the 
following question: For any tinnitus 
diagnosed, and based upon an assessment of 
the entire record, is it at least as 
likely as not (probability of 50 percent 
or greater) that such disorder is the 
result of, or was increased by, injury or 
disease incurred during active service 
from August 1966 to August 1969; to 
include his exposure to noise in the 
course of his duties as a rifleman and 
squad leader involved in combat. 

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claim for service 
connection for tinnitus.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


